Citation Nr: 1444439	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

In a June 2014 decision, the Board dismissed three issues, but remanded the issue of entitlement to service connection for a psychiatric disorder for further development; the ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2013, the Veteran filed a claim for service connection for PTSD, hepatitis C, arthritis, peptic ulcer disease, and rhinitis.  Though the RO adjudicated the PTSD claim, it took no action on the others.  The issues of entitlement to service connection for hepatitis C, arthritis, peptic ulcer disease, and rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran did not suffer from a psychiatric disorder in service or for many years thereafter, and his currently diagnosed psychiatric disorder is not related to his active service.  

2.  There is no competent evidence that the Veteran has been diagnosed as suffering from PTSD.  


CONCLUSION OF LAW

The criteria for service connection for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his May 2014 hearing, the Veteran waived any error in the content or timing of the notice provided to him.  As the Veteran alleges PTSD based on an in-service personal assault, however, the Board directed that the Veteran be provided additional notice as to how such claims may be substantiated.  That notice was provided in a July 2014 letter.  The duty to notify is satisfied.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran provided VA with a release to obtain private treatment records; the facility from which the Veteran claimed treatment, however, denied having treated the Veteran.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in July 2014.  A VA examination was conducted in July 2014; the record does not reflect that this examination was inadequate for rating purposes.  This examination responded to the specific questions posed by the Board, and it contains sufficient information to determine whether service connection is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for a Psychiatric Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Prior to and during the appeal period, the Veteran has been diagnosed as suffering from various psychiatric disorders.  A November 2007 VA mental health assessment note reflects that the Veteran was diagnosed as suffering from adjustment disorder with anxiety, dysthymic disorder, polysubstance abuse in remission, and "rule out PTSD."  Subsequent VA treatment notes from 2012 to 2014 show diagnoses of and treatment for "depression, not otherwise specified."  A February 2012 assessment from Nevada Bureau of Disability Adjudication performed in conjunction with his Social Security claim diagnosed the Veteran as suffering from adjustment disorder with depressed mood.  Most recently, a July 2014 VA examination diagnosed the Veteran as suffering from an "unspecified depressive disorder."  The current disability criterion is met.  

There is, however, no evidence that the Veteran has been diagnosed as suffering from PTSD in a manner that complies with 38 C.F.R. § 4.125.  The November 2007 VA treatment record included that PTSD should be ruled out, but did not include a formal diagnosis of this disability.  Though subsequent VA treatment records show positive PTSD screens, at no time in the Veteran's voluminous treatment records was the Veteran ever diagnosed as suffering from PTSD.  The July 2014 examiner stated that "although [the Veteran] reported some symptoms of posttraumatic stress disorder, he described many of his symptoms vaguely and symptoms did not appear to meet full DSM-5 criteria for PTSD."  

The Veteran's statements as to whether he suffers from PTSD have been inconsistent.  In letters to VA and in his May 2014 hearing testimony, the Veteran has contended that he has been diagnosed as suffering from PTSD and is receiving treatment for this disability.  At other times (notably throughout his 2012 application for Social Security benefits), the Veteran acknowledges that he is diagnosed as suffering from depression and not PTSD.  

Regardless, the Veteran's testimony alone is not sufficient to provide a diagnosis of PTSD.  This diagnosis requires specialized medical knowledge or training and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1376-77.  In the absence of any competent evidence of a PTSD diagnosis that conforms with 38 C.F.R. § 4.125, service connection for PTSD is not warranted and will not be further discussed.  

There is no evidence that the Veteran suffered from any psychiatric disorder, including depression or adjustment disorder, during his active service.  There is no evidence of complaints of or treatment for a psychiatric disorder, and his April 1976 report of medical examination for discharge is silent as to any psychiatric disorder.  

There is also no competent evidence that the Veteran's current psychiatric diagnoses are related to his active service.  Instead, the medical evidence is in near consensus that these disorders are related to his family situation and to his various arthritic complaints.  

For instance, a June 2012 VA psychiatric assessment found that the Veteran's depression symptoms related to his significant pain and disability from osteoarthritis and to the upheaval in his personal life.  Subsequent VA treatment records reflect that the Veteran's depression is related to his general medical condition.  The July 2014 VA examiner concluded that the Veteran's "depression appears to be primarily due to health concerns and life circumstances."  

No other medical or lay evidence links the Veteran's current psychiatric disorder to his active service.  To the extent that the Veteran's contentions could be read broadly to infer such a link, these contentions would not be competent.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved, and service connection for a psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, is denied.  

____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


